Case 1:20-md-02930-LPS Document 310 Filed 07/21/21 Page 1 of 2 PageID #: 6819




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 In Re: ENTRESTO                                 C.A. No. 20-md-2930-LPS
 (SACUBITRIL/VALSARTAN) PATENT
 LITIGATION


 NOVARTIS PHARMACEUTICALS
 CORPORATION

                                                 C.A. No. 1:19-cv-01979 LPS
                    Plaintiff,

                     v.

 ALKEM LABORATORIES LTD., et al.

                    Defendants.



                                    NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on July 21, 2021, a copy of Nanjing Noratech

Pharmaceutical Co., Limited’s First Set of Interrogatories to Plaintiff and Nanjing Noratech

Pharmaceutical Co., Limited’s First Set of Requests for Admissions to Plaintiff were served

upon the following counsel of record in the manner indicated below:
 Case 1:20-md-02930-LPS Document 310 Filed 07/21/21 Page 2 of 2 PageID #: 6820




  VIA E-MAIL
  Jared L. Stringham                       Daniel M. Silver
  Gregory J. Manas                         Alexandra M. Joyce
  VENABLE LLP                              Renaissance Centre
  1290 Avenue of the Americas              MCCARTER & ENGLISH, LLP
  New York, New York 10104                 405 N. King Street, 8th Floor
  (212) 218-2100                           Wilmington, Delaware 19801
  jlstringham@venable.com                  (302) 984-6300
  gjmanas@venable.com                      dsilver@mccarter.com
                                           ajoyce@mccarter.com


Dated: July 21, 2021               PHILLIPS, MCLAUGHLIN &
                                   HALL, P.A.

                                   /s/ Megan C. Haney
                                   John C. Phillips, Jr. (#110)
                                   Megan C. Haney (#5016)
                                   1200 North Broom Street
                                   Wilmington, Delaware 19806-4204
                                   (302) 655-4200
                                   jcp@pmhdelaw.com
                                   mch@pmhdelaw.com

                                   Attorneys for Defendant Noratech
                                   Labs, Inc.
